 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is dated as of
January 2, 2014, between Wells Fargo Bank, National Association (“Assignor”) and
PNC Bank, National Association (“Assignee”).

 

RECITALS:

 

A.           Assignor is a Lender under the Loan Agreement dated as of November
27, 2013 (as from time to time amended, supplemented or restated, the “Loan
Agreement”), by and among EYP REALTY, LLC as Borrower, the persons named therein
as Lenders and such other Persons as may become Lenders in accordance with the
terms of the Loan Agreement, and Wells Fargo Bank, National Association, as
Administrative Agent (“Administrative Agent”). (Capitalized terms used in this
Agreement without definition have the same meanings as in the Loan Agreement.)

 

B.           Currently, Assignor’s Pro Rata Share of the Loan is equal to
77.0270270270% and Assignee’s Pro Rata Share of the Loan is equal to 0%.

 

C.           Assignor desires to assign to Assignee, and Assignee desires to
accept and assume, a portion of the rights and obligations of Assignor under the
Loan Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1.          Assignment.

 

(a)          Effective on the Assignment Effective Date (as defined in Section 3
below), Assignor hereby assigns to Assignee the Assigned Share (as defined
below) of a portion of Assignor’s rights, title, interest and obligations under
the Loan Agreement and other Loan Documents, including without limitation those
relating to Assignor’s Pro Rata Share of the Loan. The Assigned Share of all
such rights, title, interest and obligations is referred to collectively as the
“Assigned Rights and Obligations”.

 

(b)          The “Assigned Share” means the portion of Assignor’s Pro Rata Share
in the Loan being assigned hereby, such portion being equal to 22.9729729730% of
the Loan (or $42,500,000.00). The new Pro Rata Share of Loan being held by
Assignee (after giving effect to the assignment hereunder), and the Pro Rata
Share in the Loan retained by Assignor, shall be as specified on the signature
pages of this Agreement.

 

2.          Assumption. Effective on the Assignment Effective Date and subject
to Section 13.12(c) of the Loan Agreement, Assignee hereby accepts the foregoing
assignment of, and hereby assumes from Assignor, the Assigned Rights and
Obligations.

 

3.          Effectiveness. This Agreement shall become effective on a date (the
“Assignment Effective Date”) selected by Assignor, which shall be on or as soon
as practicable after the execution and delivery of counterparts of this
Agreement by Assignor, Assignee, Administrative Agent and Borrower. Assignor
shall promptly notify Assignee, Administrative Agent and Borrower in writing of
the Assignment Effective Date.

 



 

 

 

4.          Payments on Assignment Effective Date. In consideration of the
assignment by Assignor to Assignee, and the assumption by Assignee, of the
Assigned Rights and Obligations, on the Assignment Effective Date Assignee shall
pay to Assignor such amounts as are specified in any written agreement or
exchange of letters between them.

 

5.          Allocation and Payment of Interest and Fees.

 

(a)          Administrative Agent shall pay to Assignee all interest and other
amounts (including Fees, except as otherwise provided in the written agreement
referred to in Section 4 above) not constituting principal that are paid by or
on behalf of Borrower pursuant to the Loan Documents and are attributable to the
Assigned Rights and Obligations (“Borrower Amounts”), that accrue on and after
the Assignment Effective Date. If Assignor receives or collects any such
Borrower Amounts, Assignor shall promptly pay them to Assignee.

 

(b)          Administrative Agent shall pay to Assignor all Borrower Amounts
that accrue before the Assignment Effective Date (or otherwise pursuant to the
written agreement referred to in Section 4 above) when and as the same are paid
by Administrative Agent to the other Lenders. If Assignee receives or collects
any such Borrower Amounts, Assignee shall promptly pay such amounts to Assignor.

 

(c)          Unless specifically assumed by Assignee, Assignor shall be
responsible and liable for all reimbursable liabilities and costs and
indemnification obligations which accrue under Section 12.12 of the Loan
Agreement prior to the Assignment Effective Date, and such liability shall
survive the Assignment Effective Date.

 

6.          Administrative Agent Liability. Administrative Agent shall not be
liable for any allocation or payment to either Assignor or Assignee subsequently
determined to be erroneous, unless resulting from Administrative Agent’s willful
misconduct or gross negligence.

 

7.          Representations and Warranties.

 

(a)          Each of Assignor and Assignee represents and warrants to the other
and to Administrative Agent as follows:

 

(i)          It has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to fulfill its obligations
under, and to consummate the transactions contemplated by, this Agreement;

 

(ii)         The making and performance of this Agreement and all documents
required to be executed and delivered by it hereunder do not and will not
violate any law or regulation applicable to it;

 

(iii)        This Agreement has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; and

 



2

 

 

(iv)        All approvals, authorizations or other actions by, or filings with,
any Governmental Authority necessary for the validity or enforceability of its
obligations under this Agreement have been made or obtained.

 

(b)          Assignor represents and warrants to Assignee that Assignor owns the
Assigned Rights and Obligations free and clear of any Lien or other encumbrance.

 

(c)          Assignee represents and warrants to Assignor as follows:

 

(i)          Assignee is and shall continue to be an “Eligible Assignee” as
defined in the Loan Agreement;

 

(ii)         Assignee has made and shall continue to make its own independent
investigation of the financial condition, affairs and creditworthiness of
Borrower and any other Loan Party; and

 

(iii)        Assignee has received copies of the Loan Documents and such other
documents, financial statements and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement.

 

8.          No Assignor Responsibility. Assignor makes no representation or
warranty regarding, and assumes no responsibility to Assignee for:

 

(a)          the execution (by any party other than Assignor), effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of the Loan
Documents or any representations, warranties, recitals or statements made in the
Loan Documents or in any financial or other written or oral statement,
instrument, report, certificate or any other document made or furnished or made
available by Assignor to Assignee or by or on behalf of any Loan Party to
Assignor or Assignee in connection with the Loan Documents and the transactions
contemplated thereby;

 

(b)          the performance or observance of any of the terms, covenants or
agreements contained in any of the Loan Documents or as to the existence or
possible existence of any Default or Potential Default under the Loan Documents;
or

 

(c)          the accuracy or completeness of any information provided to
Assignee, whether by Assignor or by or on behalf of any Loan Party.

 

Assignor shall have no initial or continuing duty or responsibility to make any
investigation of the financial condition, affairs or creditworthiness of any of
the Loan Parties, in connection with the assignment of the Assigned Rights and
Obligations or to provide Assignee with any credit or other information with
respect thereto, whether coming into its possession before the date hereof or at
any time or times thereafter.

 



3

 

 

9.          Assignee Bound by Loan Agreement. Effective on the Assignment
Effective Date, Assignee (a) shall be deemed to be a party to the Loan Agreement
and as such, shall be directly liable to Borrower for any failure by Assignee to
comply with Assignee’s assumed obligations thereunder, including, without
limitation, Assignee’s obligation to fund its Pro Rata Share of the Loan in
accordance with provisions of the Loan Agreement and be subject to Section
13.12(c) of the Loan Agreement, (b) agrees to be bound by the Loan Agreement to
the same extent as it would have been if it had been an original Lender
thereunder, (c) agrees to perform in accordance with their respective terms all
of the obligations which are required under the Loan Documents to be performed
by it as a Lender, and (d) agrees to maintain its status as an Eligible
Assignee. Assignee appoints and authorizes Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto.

 

10.         Assignor Released From Loan Agreement. Effective on the Assignment
Effective Date, Assignor shall be released from the Assigned Rights and
Obligations; provided, however, that Assignor shall retain all of its rights to
indemnification under the Loan Agreement and the other Loan Documents for any
events, acts or omissions occurring before the Assignment Effective Date, and,
to the extent not assumed by Assignee, Assignor shall continue to be responsible
for the liabilities and obligations described in Section 5(c) of this Agreement.

 

11.         New Notes. On or promptly after the Assignment Effective Date,
Borrower, Administrative Agent, Assignor and Assignee shall make appropriate
arrangements so that new Notes executed by the Borrower, dated the Assignment
Effective Date and in the amount of the respective Pro Rata Shares of Assignor
and Assignee in the original Loan amount, after giving effect to this Agreement,
are issued to Assignor and Assignee, in exchange for the surrender by Assignor
and Assignee to Borrower of any applicable outstanding Notes, marked
“Exchanged”.

 

12.         General.

 

(a)          No term or provision of this Agreement may be amended, waived or
terminated orally, but only by an instrument signed by the parties hereto.

 

(b)          This Agreement may be executed in one or more counterparts. Each
set of executed counterparts shall be an original. Executed counterparts may be
delivered by facsimile transmission.

 

(c)          If Assignor has not assigned its entire remaining Pro Rata Share of
the Loan to Assignee, Assignor may at any time and from time to time grant to
others, subject to applicable provisions in the Loan Agreement, assignments of
or participation in all of Assignor’s remaining Pro Rata Share of the Loan.

 

(d)          This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Neither Assignor
nor Assignee may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the other and Administrative
Agent. The preceding sentence shall not limit the right of Assignee to grant to
others a participation in all or part of the Assigned Rights and Obligations
subject to the terms of the Loan Agreement.

 

(e)          All payments to Assignor or Assignee hereunder shall, unless
otherwise specified by the party entitled thereto, be made in United States
dollars, in immediately available funds, and to the address or account specified
on the signature pages of this Agreement. The address of Assignee for notice
purposes under the Loan Agreement shall be as specified on the signature pages
of this Agreement.

 



4

 

 

(f)          If any provision of this Agreement is held invalid, illegal or
unenforceable, the remaining provisions hereof will not be affected or impaired
in any way.

 

(g)          Each party shall bear its own expenses in connection with the
preparation and execution of this Agreement.

 

(h)          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 

(i)          Foreign Withholding. On or before the Assignment Effective Date,
Assignee shall comply with the provisions of Section 2.11 of the Loan Agreement.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ASSIGNOR: WELLS FARGO BANK, NATIONAL ASSOCIATION       By: /s/ Robin Lidington  
Name: Robin Lidington   Its: Vice President

 

  Payment Instruction:   Wells Fargo Bank       ABA No.: 121000248   Account
No.: 0205775168807   Reference:

EYP Realty, LLC (Loan Number: 1010723)

  Loan No.: 1010723   Attn: Mark Halfmann   Telephone:     Facsimile:  

 

ASSIGNEE: PNC BANK, NATIONAL ASSOCIATION       By: /s/ Brian P. Kelly   Name:
Brian P. Kelly   Its: Senior Vice President

 

  Payment Instruction:   PNC Bank, N.A.       ABA No.: 043000096   Account No.:
130760016803   Reference: EYP Realty, LLC   Loan No.:     Attn: Chad Robinson  
Telephone:     Facsimile:  

 

[Assignment and Assumption Agreement – PNC]

 

 

 

 

ACKNOWLEDGED AND AGREED:     BORROWER: EYP REALTY, LLC,   a Delaware limited
liability company       By: /s/ Jason Kirschner   Name: Jason Kirschner   Its:
Vice President, Finance         ADMINISTRATIVE AGENT: WELLS FARGO BANK,
NATIIONAL ASSOCIATION       By: /s/ Robin Lidington   Name: Robin Lidington  
Its: Vice President

 

[Assignment and Assumption Agreement – PNC]

 

 

 

